Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
Applicant’s amendment filed November 23, 2021 is acknowledged and has been entered.  Claims 2-8 and 17-18 have been canceled. Claims 1, 9, 11, 12, and 16 have been amended. Claims 24-32 have been rejoined for examination.
Accordingly, claims 1, 9-16, and 19-32 are under consideration.
Applicant’s amendments and arguments filed November 23, 2021 have overcome the rejections set forth in the Office Action of July 27, 2021, which are hereby withdrawn. 
	
EXAMINER’S AMENDMENT
	An Examiner’s Amendment to the record appears below. 
	The application has been amended as follows: 
	In the claims:
	Claims 24-30 were cancelled.
	In claim 12, lines 1-2, “wherein the fusion protein” was replaced by “wherein the multifunctional protein molecule”.
	In claim 13, line 1-2, “wherein the functional portion of a decorin molecule” was replaced by “wherein the decorin molecule”.

	In claim 20, line 2, “or functional portion thereof” was deleted.
	
Authorization for this Examiner’s Amendment was given in a telephone call with Mitchell Jones on February 2, 2021.

Claims 1, 9-16, 19-23, 31 and 32 are allowed and renumbered.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642